DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 9/19/22.  Claims 2, 20 are cancelled; claims 1, 3, 10-12 and 16 are amended; claims 21-22 are added.  Claims 1, 3-19, 21-22 are pending.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sliding of the hosel along the retainer key”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-19, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 comprises two limitations that add new matter. First, the limitation that the hosel slides “along the retainer key” is not taught by the specification as originally filed. Fig.’s 5 and 6 and corresponding detailed description (paragraphs [00567], [0062]) teach wherein the hosel moves along the retainer 48, which may be “a track or channel” that receives the retainer key 46. The specification supports the hosel sliding “relative to the head”, but there is no disclosure teaching the hosel to slide along the retainer key. The limitation may be a typographical error where applicant mistakenly used “retainer key” for “retainer”. However, dependent claim 22 also requires “sliding the hosel along the retainer key” and therefore examiner is not treating the limitation as a typographical error. Secondly, applicant is improperly combining separate embodiments into the golf club of claim 1. Specifically, claim 1 requires a dowel extending between the head and hosel and wherein the hosel comprises a retainer key, the head comprises a retainer. The specification as originally filed does not teach a golf club that utilizes both these features. The golf club of Figures 2-3 show the dowel structure, but not the retainer, retainer key. The golf club of Figures 5-6 show the retainer, retainer key and sliding movement of the hosel with respect to the head, but do not show the dowel structure. Similarly, the detailed description does not discuss a golf club comprising both the dowel structure and retainer, retainer key. Again, applicant is combining features of the golf club in Figures 2-3 (dowel) with features of the golf club embodied in Figures 5-6 (retainer key, retainer, sliding hosel) in a manner not supported by the specification as originally filed. 


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Dombrowski (US Pub. No. 2005/0233821), Johnson (US Pat. No. 6,553,678). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711